Citation Nr: 1206670	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  04-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The appellant had active service in the Army from October 1979 to April 1981.  She also served in the Reserves from April 1981 to April 1985; was in the National Guard from April 1985 to November 1985; had Naval Reserve service from November 1985 to November 1989; and had National Guard service from November 1989 to November 1990.  Personnel records dated in August 1991 reflect that the Veteran had no active duty points or qualifying service for retirement pay after April 22, 1981.

This appeal came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2003 rating decision of the VA Regional Office (RO) in Oakland, California that denied entitlement to service connection for kidney disease.

The claim was remanded for further evidentiary development in July 2005, May 2009 and August 2010.  The case is once more before the Board for disposition.


FINDING OF FACT

Kidney disease was not manifest in service or within one year of discharge from active duty, and is unrelated to active duty service.


CONCLUSION OF LAW

Kidney disease was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§  101 (21) (24) 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309. (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she had an early manifestation of kidney disease in service and subsequently developed kidney failure leading to organ transplant for which service connection should be granted.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim by letter dated in September 2001 supplemented by correspondence dated in May 2004 and March 2010 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant and VA's respective duties for obtaining evidence.  The latter letter addressed the effective date elements of the claims. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive private medical reports and VA clinical data have been submitted in support of the claim.  The case was remanded on three occasions to develop the evidence.  The appellant has been afforded at least three VA examinations over the course of the appeal that in their totality, are determined to be adequate for adjudication purposes.  The evidence of record, including the appellant's statements, has been carefully considered.  She has not indicated that there is outstanding evidence that has not been received or considered.

The Board is not aware of the existence of any additional relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim of entitlement to service connection for kidney disease is ready to be considered on the merits. 

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and kidney disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Active military, naval, or air service includes active duty, or any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21) (24) (West 2002 and Supp. 2011); 38 C.F.R. § 3.6(a) 2011.  Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, from injury incurred or aggravated while performing INACDUTRA, or from myocardial infarction or cardiac arrest while performing INACDUTRA. Id. 

Factual Background

The Veteran's service treatment records reflect that on examination in August 1979 for service enlistment, the genitourinary system was evaluated as normal.  Urinalysis was normal.  In January 1980, she was seen for complaints of abdominal pain when marching with onset three weeks before.  On examination, tenderness was elicited over the lower abdomen on both sides with no palpable masses.  The impression was abdominal cramps.  Subsequently that month, she complained of abdominal pain of the right lower quadrant extending to the midline for the past 4 to 5 weeks.  The assessment was rule out gonorrhea, endometriosis and urinary tract infection.  Records from February 1980 note complaints of abdominal pain.  The appellant had complaints of urinary frequency and some dysuria in October 1980 that was thought to be consistent with urinary tract infection for which antibiotics were prescribed.  When examined for separation from service in March 1981, the Veteran denied urinary symptoms.  The genitourinary system was evaluated as normal.  Urinalysis was positive for albumin with specific gravity of 1.026.  The examining official noted that a pelvic examination was compatible with pregnancy with an estimated date of confinement in September 1981.  

The Veteran was afforded examination in late November 1989 for enlistment into the National Guard and urinalysis was negative .

Private treatment records dated in February 1988 reflect that the Veteran reported that she had been seen and treated that month for a kidney infection and prescribed antibiotics.  In treatment records dated in December 1989, it was noted that she had nephrotic syndrome with a question of subacute glomerulosclerosis, post infection.  A January 1990 clinic note shows an assessment of nephrotic syndrome, etiology unknown.  She had a kidney biopsy in February 1990 that was interpreted as showing focal segmental glomerulosclerosis and hyalinosis.  Subsequent private and VA treatment records reflect continuing treatment for nephrotic disease, including kidney failure for which the appellant was placed on dialysis in 1999 and subsequently underwent kidney transplant in December 2005.

A claim of entitlement to service connection for kidney disease was received in August 2001.  

The Veteran was afforded a VA examination in August 2005.  She provided clinical history and stated that she had developed problems with her kidneys in 1989.  She indicated that her doctors did not know what had caused kidney disease but that she felt it was related to treatment for multiple cysts she had had in service.  It was reported that she had been on dialysis for six years.  The examiner noted that the claims folder was reviewed.  Following physical examination, assessments included focal and segmental glomerulosclerosis of unknown etiology.  The examiner opined that the Veteran likely had kidney disease while she was in service as she was apparently employed full time in the Army National Guard by her history until 1992 at which time her focal and segmental glomerulosclerosis was well established by biopsy."  It was added that "Therefore, likely all these conditions [including kidney disease] are in that manner related to service given the accuracy of her above description of service employment." 

Because of inaccuracies cited on VA examination in August 2005 as to the Veteran's service dates, she underwent another VA examination in February 2008.  Pertinent history was rendered to the effect that kidney disease was initially diagnosed in 1990 after renal biopsy in 1990 secondary to strep pharyngitis.  It was noted that a report in December 1995 indicated that kidney disease might have been caused by strep throat.  It was reported that the appellant was told by her provider in December 1989 that she had nephrotic syndrome following her presentation the previous month with edema, dark urine and an upper respiratory infection one month prior to that date.  The examiner stated that "Apparently, nephrotic syndrome came on at approximately the same time as leaving the service in 11/89 by this C file history.  Given the proximity of nephrotic syndrome to her discharge from service, it is likely that this pathology was present for some unknown period of time prior to her presentation with nephrotic syndrome which would indicate that her nephrotic syndrome was likely present and kidney disease is likely present while she was in service in 11/24/1989."  It was further added that the claims folder indicated that it was more likely than not that the Veteran's kidney condition was related to service.  

Pursuant to the Board's May 2009 remand, the Veteran's claims folder was referred for review of the evidence and a clinical opinion as to whether kidney disease was related to her complaints of abdominal pain and/or positive urinalysis in service.  In March 2010, Following review of the record, the examiner stated that pain in the right lower quadrant was not at that time known to be related to kidney disease as the kidneys were not located in that region.  He also stated that regarding the positive urinalysis in March 1981 on the service exit examination, the pelvic examination was consistent with pregnancy and that the urinalysis was not abnormal.  It was added that a 1+ albumin finding on urinalysis in 1981 was not likely a manifestation of chronic renal disease.  He stated that the Veteran appeared to symptomatic for kidney disease approximately eight years later but that the question of whether it was related to service needed clarification because the term 'in service manifestation' was unclear.  

Pursuant to the Board's most recent remand in August 2010, the case was once again referred to the March 2010 VA examiner for a supplemental opinion.  In an addendum dated in October 2010, the examiner indicated that the claims folder was reviewed.  He stated that the Veteran had become symptomatic for nephrotic syndrome in approximately December 1989 with a one-month history of symptoms.  It was his opinion that "Given this scenario, it is likely that this condition arose approximately November of 1989."  The examiner added that claims folder indicated that the Veteran had a 1+ protein in the urine during a time she was pregnant, that did not by itself indicate proteinuria or significant renal disease.  He noted that the claims folder, in fact, indicated that it was more likely than not that the condition arose in 1989, which approximately eight years after leaving active duty.  The examiner ultimately concluded that under such circumstances, it was not likely that kidney disease was caused by or manifested during the Veteran's active duty service between 1979 and 1981.

Legal Analysis

The Veteran is shown to have developed kidney disease/renal failure and is status post kidney transplant as the result thereof.  She maintains that an elevated protein level on urinalysis at service discharge was emblematic of incipient kidney disease for which service connection should be granted.

Service treatment records do not reflect that the Veteran was treated for a kidney complaint or problem, nor were there any findings or assessment of kidney disease or abnormal renal symptoms.  It is documented that she complained of and was treated for abdominal pain during active duty and had 1+ protein on urinalysis on service discharge examination in March 1981.  However, the service treatment records do not indicate that medical personnel contemplated a kidney problem in either instance.  It appears that the laboratory finding did not trigger any heightened concern, as none was recorded.  The genitourinary system was evaluated as normal.  It was also noted during that time that she was pregnant.  In the regard, the record has been reviewed by skilled VA clinical professional who determined that abdominal pain in service was not kidney disease because the kidneys were not located in that region.  It has been concluded that the laboratory finding of 1+ protein at service discharge was not unusual in a pregnant woman, was compatible with a pregnancy state, and did not by itself indicate proteinuria or renal disease.  In view of such, the Board finds that the urinalysis at service discharge was not a manifestation of chronic renal disease, and that the evidence is not consistent with a finding that the Veteran had kidney disease or any precursor condition thereof at discharge from active duty.  

Moreover, private medical records dating from 1989 do not reflect evidence of kidney dysfunction until late 1989.  At that time, the evidence indicates that appellant was treated for a kidney infection with subsequent onset of nephrotic syndrome that became progressively symptomatic leading to a diagnosis of focal segmental glomerulosclerosis and hyalinosis following biopsy in 1990.  The etiology of such was reported to be unknown or involved speculation.  This is approximately eight years after discharge from active duty.  Evidence of a prolonged period without medical complaint, and the amount of time that has elapsed since military service can be considered as one factor against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board also concludes that the presumption of service connection as to kidney disease does not attach.  This is because no evidence has been received to show that a renal disorder was manifested during active service or within one year of discharge from active duty.  There is no reliable evidence in the record to show other than that the disability was first clinically indicated more than a year after separation from active duty.  In this instance, the Board is not presented with mere silence.  Rather, the 1981 discharge examination discloses that despite an elevated protein on urinalysis, the genitourinary system was evaluated as normal.  Furthermore, there are no records indicating that the appellant began to seek treatment for renal symptoms earlier than 1988, years after discharge from active service.  When seen in 1989, no more than a one-month history of symptoms was noted.  In view of such, the Board finds that service connection for kidney disease is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Board acknowledges that nephrotic syndrome leading to kidney disease was diagnosed in November 1989 and thereafter when the Veteran had training in the Naval Reserves, as well as in the National Guard.  In August 2005 and February 2008, VA examiners opined that kidney disease was more likely than not related to periods of military duty in 1989 and subsequent thereto.  

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d) (2011).

As noted previously in this decision, personnel records dated in August 1991 reflect that the Veteran had no active duty points or qualifying service for retirement pay after April 22, 1981.  As such, her military status after separation from service in April 1981 comports with no periods of recognized federal service.  Since the appellant's kidney problem is a chronic disease and not an injury, it is not within the scope of applicable law and regulation providing for service connection from a term of INACDUTRA or no recognized federal service.  Therefore, despite the VA examiners' conclusions that kidney disease is related to military duty, service connection for kidney disease must be denied as a matter of law as to the periods of no recognized federal service.  Where the law is dispositive, the claim must be denied because of lack of entitlement under the law. See Sabonis v. Brown, 6 Vet.App. 426 (1994). 

It is well established that a layman is competent to report what he or she experiences as such comes through one of the senses. See Layno v. Brown, 6 Vet App. 465, 470 (1994).  However, competence and credibility are different matters.  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this instance, there is no reliable active duty or post service evidence that the Veteran had kidney disease for years after separation from service.  Rather, the more probative evidence, consisting of the VA examiner's reports and opinions in March and October 2010, establishes a later onset of kidney disease.  

Here, the Board attaches greater probative weight to the clinical findings of the skilled clinical professional and less to the Veteran. See Cartright v. Derwinski, 2 Vet.App. 24, 25. (1991) (interest in the outcome of a proceeding may affect credibility).  The more probative evidence establishes that kidney disease developed years after active duty and is unrelated to service.  The appellant has not presented any other evidence in support of her assertions except for her lay statements that are not deemed probative.  As such, her self-assessment in this matter is neither competent nor probative.  

In summary, the Board concludes that there is no reliable and probative evidence showing that kidney disease is related to service or to any event or incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for kidney disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


